DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Talavasek et al. (US 9,580, 141 B2) hereinafter, Talavasek.
	Regarding claim 18, Talavasek teaches a bicycle (bicycle 20) comprising: a frame (bicycle frame 30) including: a head tube (head tube 32); a down tube (down tube 34) coupled to the head tube, the down tube defining a compartment opening (tube recess 62); a central hub (motor mount 40) coupled to an end of the down tube opposite the head tube, the central hub defining an internal cavity (lower left opening 88), and the down tube and the central hub cooperatively defining a battery opening connected to the internal cavity; and a pair of chain stays (chainstays 44) extending rearward of the central hub, the pair of chain stays including (i) a right chain stay terminating with a right dropout and (ii) a left chain stay terminating with a left dropout; a door (integral with battery 60) pivotally coupled to the down tube and positioned to selectively enclose the compartment opening; a battery pack (battery 60) releasably received by the battery opening and at least partially recessed within the internal cavity of the central hub; and a pedal assist unit (electric motor 52) disposed within the internal cavity of the central hub and powered by the battery pack (see Figures 1-3).
	Regarding claim 20, Talavasek teaches a bicycle (bicycle 20) comprising: a frame (frame 30) including a plurality of tubular members, one of the plurality of tubular members defining an opening (tube recess 62) leading to an interior of the frame; a hinge (lower frame mount 108) positioned within the interior of the frame proximate an end of the opening; a door (integral with battery 60) positioned to selectively enclose the opening, the door including: a u-shaped arm (battery fastener 128) extending from a first end of the door into the interior of the frame and pivotally coupled to the hinge; and a retainer extending from an opposing second end of the door into the interior of the frame; a locking mechanism including a latch (battery mounting pin 122) positioned within the interior of the frame, the latch configured to selectively engage the retainer of the door to lock the door in a closed position; a bracket (connecting tube recess 62 and lower left opening 88) positioned beneath the opening and coupled to an interior wall of the one of the plurality of tubular members; and a receptacle disposed within the interior of the frame and releasably coupled to the bracket (part of battery 60 engaged with the bracket); wherein the receptacle, the door, and the interior of the frame cooperatively define an interior chamber; and wherein the interior chamber is longer than the door such that the interior chamber extends into the interior of the frame beyond the opening (see Figures 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Talavasek et al. (US 9,580, 141 B2) in view of Wang et al. (CN 207257848 U) hereinafter, Wang.
	Regarding claim 1, Talavasek teaches a bicycle (bicycle 20) comprising: a frame (frame 30) including: a head tube (head tube 32); a stem pivotally coupled to the head tube; a down tube (down tube 34) coupled to the head tube, the down tube defining a compartment opening (tube recess 62); a central hub (motor mount 40) coupled to the down tube opposite the head tube, the central hub defining an internal cavity (lower left opening 88), and the down tube and the central hub cooperatively defining a battery opening connected to the internal cavity (see Figure 3); and a pair of chain stays (chainstays 44) extending rearward of the central hub, the pair of chain stays including (i) a right chain stay terminating with a right dropout and (ii) a left chain stay terminating with a left dropout, wherein at least one of (a) the right dropout defines a right recess or (b) the left dropout defines a left recess; a storage compartment (tube recess 62) including: a door (integrated with battery 60) pivotally coupled to the down tube and positioned to selectively enclose the compartment opening; and a receptacle disposed within the interior of the frame and positioned beneath the compartment opening (space between tube recess 62 and lower left opening 88); a battery pack (battery 60) releasably received by the battery opening and at least partially recessed within the internal cavity of the central hub; a pedal assist unit (electric motor 52) disposed within the internal cavity of the central hub and powered by the battery pack (see Figures 1-3).
	However, Talavasek does not teach a lighting system connected to the battery pack with wires extending internally through the frame, the lighting system including at least one of: (i) at least one of (a) a right taillight disposed within the right recess or (b) a left taillight disposed within the left recess; (ii) a conspicuity lamp integrated into the head tube; or (iii) a headlight integrated into to at least one of the stem or the head tube.
	Wang teaches a lighting system connected to the battery pack with wires extending internally through the frame, the lighting system including at least one of: (i) at least one of (a) a right taillight (two tail lamp 101) disposed within the right recess or (b) a left taillight (two tail lamp 101) disposed within the left recess (see Figures 1-4); (ii) a conspicuity lamp integrated into the head tube; or (iii) a headlight integrated into to at least one of the stem or the head tube.
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Talavasek bicycle’s, in view of Wang, with a lighting system. Doing so would improve visibility of the bicycle and consequently the safety of the rider.
	Regarding claim 2, the combination of Talavasek in view of Wang teaches that the receptacle, the door, and the down tube cooperatively define an interior chamber, and wherein the interior chamber is longer than the door such that the interior chamber extends along the down tube beyond the compartment opening (see Talavasek; Figure 3).
	Regarding claim 3, the combination of Talavasek in view of Wang teaches a hinge (lower battery mount 104 and lower frame mount 108 define a pivot interface between the battery 60 and the frame 30) positioned within the down tube proximate an end of the compartment opening, wherein the door includes an arm (eccentric boss 110) that extends into the down tube and is pivotally coupled to the hinge (see Talavasek; Figure 2-3).
	Regarding claim 4, the combination of Talavasek in view of Wang teaches a door locking mechanism including a latch (battery mounting pin 122) positioned to selectively engage a retainer of the door to lock the door in a closed position (mounting pin 122 can be inserted through the aligned tube holes 120 and battery hole 118 to secure the battery 60 in the fully attached position), wherein the latch is positioned within the down tube (see Talavasek; Figures 7-8 and 11-12).
	Regarding claim 5, the combination of Talavasek in view of Wang teaches that the door locking mechanism includes a key interface positioned along an exterior of the frame, wherein engagement of the key interface using a key selectively disengages the latch from the retainer (see Talavasek; Figures 11-12).
	Regarding claim 9, the combination of Talavasek in view of Wang teaches that the battery pack has an exterior surface with a first portion (upper portion) extending along the down tube and a second portion (lower portion) extending along the central hub such that the first portion is angled relative to the second portion (see Talavasek; Figure 3).
	Regarding claim 10, the combination of Talavasek in view of Wang teaches a key interface positioned along an exterior of the frame, wherein turning a key in the key interface releases the battery pack to facilitate removing the battery pack from the frame (see Talavasek; Figures 11-12).
	Regarding claim 11, the combination of Talavasek in view of Wang teaches that turning the key in a first direction within the key interface releases the battery pack to facilitate removing the battery pack from the frame, and wherein turning the key in an opposing second direction within the key interface releases the door to facilitate accessing the storage compartment (see Talavasek; Figures 11-12).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Talavasek et al. (US 9,580, 141 B2) in view of Wang et al. (CN 207257848 U) as applied to claims 1 and 18 above, and further in view of in view of Dodman et al. (US 2012/0049483 A1) hereinafter, Dodman.
	Regarding claim 6, the combination of Talavasek in view of Wang teaches the bicycle of claim 1. However, the combination of Talavasek in view of Wang does not teach that the door locking mechanism includes an actuator coupled to the latch, wherein the actuator is electrically operated by the battery pack to facilitate selectively disengaging the latch from the retainer.
	Dodman teaches that the door locking mechanism includes an actuator (solenoid 253) coupled to the latch (plunger 255), wherein the actuator is electrically operated by the battery pack to facilitate selectively disengaging the latch from the retainer (see Figure 16D, paragraph [0073]).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Talavasek bicycle’s, in view of Dodmam, with an actuator. Doing so would enable a rider to remotely operate the lock.
	Regarding claim 7, the combination of Talavasek in view of Wang and further in view of Dodman teaches that the door locking mechanism includes a key interface, wherein the actuator is selectively operated in response to engagement of the key interface using a key as discussed above in claim 5.
	Regarding claim 8, the combination of Talavasek in view of Wang and further in view of Dodman teaches a wireless communication unit, wherein the actuator is selectively operated in response to the wireless communication unit receiving a signal from an external device (see Dodman; Figure 16D, paragraph [0073]).
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Talavasek et al. (US 9,580, 141 B2) in view of Wang et al. (CN 207257848 U) as applied to claims 1 and 18 above, and further in view of in view of GU et al. (CN 206125250 U) hereinafter, GU.
	Regarding claim 15, the combination of Talavasek in view of Wang teaches that the right dropout defines the right recess and the left dropout defines the left recess, and wherein the lighting system includes the right taillight, the left taillight. However, the combination of Talavasek in view of Wang does not teach the conspicuity lamp.
	GU teaches an integrated LED illuminating bicycle, comprising a vehicle body 1, body 1 is provided with a front lamp 2.
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Talavasek bicycle’s, in view of GU, with a front lamp. Doing so enable a bicycle’s rider to ride the bike at night safely.
	Regarding claim 19, the combination of Talavasek in view of Wang teaches at least one of: (i) an interior compartment within the down tube, wherein the interior compartment extends into the down tube toward the head tube past the compartment opening; or (ii) a lighting system connected to the battery pack with wires extending internally through the frame, the lighting system including a right taillight disposed along the right dropout, a left taillight disposed along the left dropout as discussed in claim 1 above. However, the combination of Talavasek in view of Wang does not teach a conspicuity lamp integrated into the head tube.
	GU teaches a conspicuity lamp integrated into the head tube as discussed in claim 15 above.
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Talavasek bicycle’s, in view of GU, with a front lamp. Doing so enable a bicycle’s rider to ride the bike at night safely.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Talavasek et al. (US 9,580, 141 B2) in view of Wang et al. (CN 207257848 U) as applied to claim 1 above, and further in view of in view of Swen (DE 10 2007 035 397 A1).
	Regarding claim 12, the combination of Talavasek in view of Wang teaches the bicycle of claim 1. However, the combination of Talavasek in view of Wang does not teach that the frame defines a lock aperture, further comprising a locking system received by the lock aperture and extending into the frame, and wherein the locking system includes: a cable stored in and selectively extendable from the frame, the cable having a free end; and a housing disposed within the lock aperture, the housing having a first end positioned along an exterior of the frame and an opposing second end positioned within the frame, the housing defining: a first bore extending through the housing from the first end to the opposing second end, the cable at least partially stored within the first bore; a second bore extending from the first end at least partially through the housing toward the opposing second end, wherein the second bore is configured to selective receive and secure the free end of the cable therein; a third bore extending from the first end at least partially through the housing toward the opposing second end; and a guide extending from the opposing second end of the housing, the guide positioned configured to direct the cable from within the frame into the first bore; and a key interface disposed within the third bore, wherein engagement of the key interface using a key releases the free end of the cable from the second bore when the free end of the cable is secured therein.
	Swen teaches that the frame defines a lock aperture, further comprising a locking system received by the lock aperture and extending into the frame, and wherein the locking system includes: a cable (wire rope 2) stored in and selectively extendable from the frame, the cable having a free end; and a housing (lock housing 1) disposed within the lock aperture, the housing having a first end positioned along an exterior of the frame and an opposing second end positioned within the frame, the housing defining: a first bore extending through the housing from the first end to the opposing second end, the cable at least partially stored within the first bore; a second bore (closure opening 8) extending from the first end at least partially through the housing toward the opposing second end, wherein the second bore is configured to selective receive and secure the free end of the cable therein; a third bore (case 13) extending from the first end at least partially through the housing toward the opposing second end; and a guide (cable outlet 7) extending from the opposing second end of the housing, the guide positioned configured to direct the cable from within the frame into the first bore; and a key interface (cylinder lock 5) disposed within the third bore, wherein engagement of the key interface using a key releases the free end of the cable from the second bore when the free end of the cable is secured therein (see Figures 1-7).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Talavasek bicycle’s, in view of Swen, with a locking system. Doing so would secure the bicycle and prevent its theft.
Allowable Subject Matter
Claims 13-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 13 and 14 teaches that the housing including: a front end positioned along an exterior of the frame, the front end defining a first aperture; a rear end positioned within the frame, the rear end defining a second aperture; and a pin extending from the rear end at least partially through the chamber; an insert having a first end and an opposing second end, the insert selectively insertable through the first aperture into the chamber of the housing. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 16 teaches that the lighting system includes the right taillight and the left taillight, and wherein the right taillight and the left taillight extend along a rear surface and a side surface of the right dropout and the left dropout, respectively. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 17 teaches that that the lighting system includes the right taillight and the left taillight, and wherein the right taillight and the left taillight extend along a rear surface and a side surface of the right dropout and the left dropout, respectively. A combination of these limitations and the other recited features was not reasonably found in the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach electric bicycles of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        o 

/JACOB B MEYER/Primary Examiner, Art Unit 3618